Citation Nr: 1210467	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  10-02 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to March 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from June 2009 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO) which, in pertinent part, denied service connection for PTSD.  


FINDING OF FACT

The Veteran's claimed in-service stressor is related to a fear of hostile military activity and a VA psychologist or psychiatrist has diagnosed the Veteran with PTSD, related in part to his in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  



B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires the following three elements: [1] a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), [2] credible supporting evidence that the claimed in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2011). 

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) (2011).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy." Id.  

If VA determines that the Veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the Veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  

If, however, VA determines that the Veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the Veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the Veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843  (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f)(3) as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

Service treatment records do not reflect any psychiatric complaints in service.  The Veteran's DD form 214 and personnel records show that the Veteran served as a sheet metal worker aboard the U.S.S. Tutuila with three years and seven months foreign and/or sea service.  The Veteran received the Vietnam Campaign Medal and the Vietnam Service Medal.  He served aboard the U.S.S. Tutuila during the Dominican Republic Crisis from May 1965 to June 1965.

In the present case, the Veteran's personnel records do not confirm that he engaged in combat with the enemy; however, the Veteran's identified stressors are related to a fear of hostile military or terrorist activity.  In a November 2008 stressor statement, the Veteran reported that while he was stationed in the Dominican Republic, he was tasked with running a small boat from the tankers to the piers to hook up fuel hoses.  He reported that apparently, rebels had blown up the fuel tanks and oil piers so the fuel piers were still burning during the first two weeks of his assignment.  After a couple of days, they started taking sniper fire from the shore.  On one occasion, snipers pinned him down in their boat and they could not move.  The Veteran reported that one round hit the bulkhead near his face.  They were pinned down for almost 48 hours.  The Veteran also described coming under fire while going to a store in the harbor.  While stationed in Cam Ranh Bay in Vietnam, the Veteran reported that he had to go up river to do emergency repairs on a swift boat that was stuck in a sandbar.  He reported that as they approached, the swift boat began firing at the shore.  The Veteran reported that while doing welding on the swift boat, he was out in the open and was an easy target.  The Veteran reported being on body bag detail on more than one occasion, and described witnessing a young Vietnamese girl in the street with half of her face blown off.  The Veteran described the same stressors during the course of his psychiatric treatment, during a Vet Center intake, and during his VA examination. 

VA treatment records dated in 2002 reflect a diagnosis of depression.  VA treatment records dated from 2008 to 2011 show that the Veteran receives current treatment for diagnosed PTSD.  Vet Center records dated in 2008 and 2009 show that the Veteran attended group therapy for PTSD.

In a September 2008 VA psychiatric consult, the Veteran described his in-service stressors regarding exposure to enemy fire in the Dominican Republic and Vietnam.  The Veteran's history was discussed and a mental status examination was completed.  The Veteran was diagnosed with PTSD.  A November 2008 PTSD screen completed by the Veteran's primary care physician also noted the Veteran's in-service stressors.  The Veteran was diagnosed with prolonged PTSD.  An April 2010 psychology note shows that psychological testing was administered in conjunction with a diagnostic interview and scoring was completed; however, these test results were not discussed in the VA treatment records.  The Veteran continued to be treated at VA for diagnosed PTSD in 2010 and 2011. 

The Veteran was afforded a VA examination in February 2011.  A detailed review of the Veteran's psychiatric, military, and pre- and post-military history was included.  The Veteran was noted to have lost his 16 year old daughter in a car accident.  He was seen for depression in 2002.  He had been attending group therapy at the Vet Center for three years.  He had not attended VA individual therapy since spring 2010.   The Veteran's military history was discussed.  He identified the same in-service stressors as noted in his November 2008 stressor statement.  The Veteran was also noted to have disciplinary infractions and adjustment problems in service as well as a history of substance and alcohol abuse.  A psychiatric examination was completed.  The Veteran's identified stressors of being pinned down in a boat in the Dominican Republic, working on swift boats in Vietnam, and handling body bags were found to cause feelings of intense fear, helplessness, and horror.  PTSD symptoms were identified.  Psychometric testing was also completed.  

Structured Inventory of Malingered Symptoms (SIMS) results were significantly elevated and suggested symptom embellishment.  PAI results were unable to be obtained from computer scoring; however, April 2010 PAI results from the Veteran's VA treatment records were reviewed.  It was noted that elevation on the Negative Impression Management (NIM) scale suggested some element of exaggeration of complaints and problems.  The VA examiner stated, therefore, that any interpretive hypotheses based upon clinical elevations should be considered with caution since there was a high probability that the hypotheses would exaggerate the extent and degree of significant test findings.  The highest clinical scale elevations were alcohol abuse and schizophrenia.  The aggression scale was markedly elevated.  The antisocial scale was also elevated.  The traumatic stress subscale was elevated, but it was not the most predominant subscale elevation.  The Veteran did endorse four critical items for traumatic stressors.  

The Veteran was ultimately diagnosed with alcohol dependence in partial remission, mild PTSD, and polysubstance abuse in reported remission.  With regard to PTSD, the VA examiner stated that the Veteran met the minimal criteria.  The VA examiner stated that the Veteran's claimed stressor seemed partially related to the Veteran's fear of hostile military or terrorist activity, noting the Veteran's identified stressor related to sniper fire in the Dominican Republic.  The VA examiner indicated, however, that this seemed to comprise a relatively subordinate portion of his complaints.  In that regard, the VA examiner noted that the loss of the Veteran's 16 year-old-daughter in a car accident would appear to comprise a substantial portion of his traumatic stress.  Nonetheless, the Veteran's PTSD related symptoms minimally met the criteria for PTSD.  

In the present case, the Veteran has identified various in-service stressors which are related to his fear of hostile military or terrorist activity.  Notably, his claimed stressors which occurred in the Dominican Republic and Vietnam included receipt of direct enemy fire where the Veteran reported that he feared for his life.  VA treatment records clearly identify a current diagnosis of PTSD.  While there was some embellishment or exaggeration of symptomatology noted on psychometric testing during a February 2011 VA examination, the Veteran was nonetheless diagnosed with mild PTSD.  The Board finds it probative that the VA examiner analyzed psychometric testing results an April 2010 VA psychology note where psychological testing was administered at that time for diagnostic purposes versus compensation purposes.  The traumatic stress subscale was elevated at that time.   The February 2011 VA examiner ultimately diagnosed the Veteran with PTSD. VA treatment records also reflect a continued diagnosis of PTSD after the Veteran's April 2010 psychological testing.   

According to CAVC, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  In this case, the Board finds that the VA treatment records and a February 2011 VA examination report provide competent and probative evidence in regard to the Veteran's current diagnosis and with regard to whether the Veteran's diagnosed PTSD is related to his identified in-service stressors.  This medical evidence is based on the Veteran's history, a discussion of his identified stressors, and psychological testing.  A February 2011 VA examiner found that the Veteran met the minimal criteria for a diagnosis of PTSD and ultimately rendered an Axis I diagnosis of PTSD.  The VA examiner found that the Veteran's PTSD was related only in part to his identified in-service stressor, noting that the death of his 16 year-old-daughter appeared to comprise a substantial portion of his traumatic stress.  Nonetheless, the VA examiner did relate the Veteran's PTSD, in part, to his identified in-service stressor.  Additionally, the Veteran's VA treatment records, to include a September 2008 VA psychiatric consult and a November 2008 PTSD screen, included a discussion of the Veteran's in-service stressor in conjunction with his diagnosis of PTSD.  The September 2008 psychiatric consult was signed by a VA psychiatrist.  The Board finds that VA treatment records provide further support for the Veteran's claim of service-connection.

As discussed above, the Veteran's claimed stressors in this case are related to his fear of hostile military or terrorist activity.  The Veteran in this case is competent to describe his in-service stressors, and his claimed stressors are consistent with the places, types, and circumstances of the Veteran's service as a welder serving aboard the U.S.S. Tutuila in the Dominican Republic Crisis from May 1965 to June 1965 and thereafter in Vietnam.  There is no clear and convincing evidence to the contrary; therefore, the Board finds that the Veteran's lay testimony alone is sufficient to establish the occurrence of his claimed in-service stressors.  See 38 C.F.R. § 3.304(f)(3).  In a September 2008 psychiatric consult and a February 2011 VA examination, a VA psychiatrist and psychologist, respectively, have found that the Veteran's claimed stressor is adequate to support a diagnosis of PTSD.  Finally, medical evidence shows that the Veteran's PTSD symptoms are related to his claimed stressor, if only in part.  The Board finds that VA mental health treatment records and a February 2011 VA examination provide competent and credible medical evidence showing that the Veteran has currently diagnosed PTSD related, at least in part, to his identified in-service stressor.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2011).  Therefore, the Board concludes that the evidence supports a finding that the Veteran has PTSD etiologically related to active service.  


ORDER

Service connection for PTSD is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


